EXAMINER’S REMARKS

Information Disclosure Statement
The information referred to in the IDS filed August 8, 2022 has been fully considered.

Allowable Subject Matter
Claims 1-7, 9 and 11 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  KR101844733B1 was cited in the IDS of August 8, 2022.  A translation of the cited reference is attached hereto.  The translation shows that the vertical holding part fails to be freely attachable to and detachable from the swing mechanism below the vertical holding part, as claimed.  Figures 6(a) and 6(b) show an exploded view of the vertical holding part and swing mechanism. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILTON NELSON JR whose telephone number is (571)272-6861. The examiner can normally be reached M-F 5:30am-1:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





mn						    /MILTON NELSON JR/August 12, 2022                                              Primary Examiner, Art Unit 3636